Title: To George Washington from Jonathan Trumbull, Sr., 11 August 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 11th Augt 1775

Yesterday 12 O’clo. received your Letter ⅌ Majr Johnson.
Immediately gave the necessary Directions, Some Companies I ordered to New London; others to New-Haven—Colo. Webb with the Companies that way if not marched to take his Station at Greenwich—Same day at 11 O’clo. received a Letter from Brigr General Wooster, dated the 9th at the Oyster Ponds on

Long Island, he had with him 450 men besides Militia, designing to preserve the Stock at that Place—The Ships were then plundering Gardiner’s Island—The People on the Island had left it—He applied to me for 300 lb. Powder—before I had made my Answer and Order for the Powder—which I gave notwithstanding Our exhausted Condition—On receipt of your’s inserted an Extract from it for his Observation.
I am informed a Quantity of Powder for the Camp is to be at Hartford this Evening, and more to follow Soon—We have none lately arrived, which is daily expected—I request your Direction that of the Next quantity that comes to Hartford there may be lodged there so much as you shall judge Expedient—If what is expected do arrive in the mean Time Shall have no occasion to use your Allowance. I am, most respectfully Sir—Your most Obedient very humble Servant

Jonth. Trumbull

